Whitfield, J.
(after stating the facts) : The plaintiff in error in support of the third, fourth and fifth assignments of error contends that the jugs, the “receipts for orders of whiskey” and the letter of August 19th, 1905, to R. H'. Reynolds offering him a commission on jug orders, admitted in evidence over his objections were irrelevant and immaterial and tended to prejudice the case of the defendant, because, as to the jugs they were empty and there was no evidence when they were received by the defendant, or that they contained liquor when they were received by him, because as to the “receipts for orders of whiskey,” which were printed and not original letters, there was no evidence that they were ever received by defendant through the mail or otherwise, and because as to the letter no' acquiescence in the offer by defendant was shown, nor even that it was received by defendant through the mails or otherwise from Chas. Blum & Co.
As was said by the court in the case of Mobley v. State, 41 Fla. 621, 26 South. Rep. 732, “the rule with reference to the admissibility of indirect, collateral or circumstantial evidence is that ‘great latitude is to be allowed in the reception of indirect, or circumstantial evidence. It includes all evidence of an indirect nature, whether the inferences afforded by it be drawn from prior experience, or be a deduction of reason from the circumstances of the particular case, or of reason aided by experience. The competency of a collateral fact to be used as the basis of legitimate argument, is not to be determined by the conclusiveness of the inferences it may afford in reference to the litigated fact. It is enough if these may tend, even in a slight degree, to elucidate the inquiry, or to assist, though remotely, to a determination probably founded in truth.’ *418Stevenson v. Stewart, 11 Pa. St., 307; Kernan v. State, 65 Md. 253, 4 Atl. Rep. 124; Bolling v. State, 54 Ark. 588, 16 S. W. Rep. 658; State v. Rider, 95 Mo. 474, 8 S. W. Rep. 723.” Under this rule the jugs were admissible in evidence since it was shown in evidence that they were found in the defendant’s place of business at the time defendant was -arrested for selling liquor, that they smelled as if they had had whiskey in them, and that in two or three of the jugs several drops of whiskey were found. The “receipts for orders for whiskey” and the letter were shown to have been found in a trunk -in the defendant’s place of business a few days after his arrest, and there was evidence that the defendant received whiskey from Jacksonville on August 24th, the date of one of the “receipts.” The charge being the illegal sale of liquor, the letter and the “receipts for orders of whiskey” tended to s'h-ow the frequent purchase of liquor by the defendant and were admissible. Their probative force and effect would of course be determined by the jury in connection with other evidence. See Commonwealth v. Neylon, 159 Mass. 541, 34 N. E. Rep. 1078; Commonwealth v. Martin, 162 Mass. 402, 38 N. E. Rep. 708; Commonwealth v. Finnerty, 148 Mass. 162, 39 N. E. Rep. 215.
Even if the evidence objected to did not at first appear to be relevant, after the testimony of the defendant that he had ordered- liquor from Jacksonville every other day and sometimes every day and that he sometimes ordered it from Chas. Blum & Co. and that he received it in jugs, there can be no question of the relevancy and materiality of the “receipts for orders” and the jugs as evidence when it is shown they were found at the defendant’s place of business at the time or soon after his arrest. He did not deny receiving either the jugs or the “receipts for orders.” *419The letter from Chas. Blum of August 9th, 1905, was relevant in view of the order for liquor made by the defendant two days thereafter as shown by one of the “receipts for orders” dated August 11th. See Hinote v. Brigman, 44 Fla., 589, 33 South. Rep. 303.
Under the first and second assignments of error it is contended that the verdict is contrary to law and contrary to the evidence because it is urged that the evidence shows that the defendant acted only as the agent of the buyer and not as the agent of the seller, and that under the evidence and the charge of the court the verdict should have been an acquittal.
The defendant testified that he acted solely for the buyer in ordering and in delivering the liquor; that he had no interest in the money nor in the liquor he bought for and delivered to Emma Milton and that he received no commissions of any character from Chas. Blum & Co. The charge of the court given at. the defendant’s request, as set out in the statement, was entirely fair to the defendant; but as there was evidence of the delivery of liquor and the receipt of money therefor by the defendant in the county on 'Saturday the day alleged in the information, it was for the jury to determine from all the evidence whether the delivery of the whiskey and the receipt of money therefor by the defendant, which the statute makes prima facie evidence of the ownership of the liquor by the defendant, was or Avas not a sale by the defendant for himself or as agent for the seller. Hiers v. State, 52 Fla. 25, 41 South. Rep. 881; Goode v. State, 50 Fla. 45, 39 South. Rep. 461. As there was evidence to sustain the verdict, under a charge entirely favorable to the defendant, it cannot be *420said here that the verdict is contrary to law and the evidence.
The judgment is affirmed.
Shackleford, C. J., and Cockrell, J., concur;
Taylor, Hocker and Parkhill, JJ., concur in the opinion.